     Case: 4:20-cv-01190-JPC Doc #: 19 Filed: 01/07/21 1 of 16. PageID #: 420




                     UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF OHIO
                           EASTERN DIVISION

LUCINDA KRLICH, et al.,                   )    Case No. 4:20-cv-1190
                                          )
       Plaintiffs,                        )    Judge J. Philip Calabrese
                                          )
v.                                        )    Magistrate Judge Kathleen B. Burke
                                          )
CITY OF HUBBARD, et al.,                  )
                                          )
       Defendants.                        )
                                          )

                             OPINION AND ORDER

      Plaintiffs Lucinda and Rick Krlich assert an equal protection claim under

42 U.S.C. § 1983 against Defendants the City of Hubbard, Mark Villano (the City’s

law director), and Sgt. William Fisher.       This claim arises out of years of what

Plaintiffs allege is official harassment and deliberate non-enforcement of municipal

ordinances stemming from a family dispute.         In a separate opinion and order

contemporaneous with this ruling, the Court overrules Plaintiffs’ objections to the

report and recommendation of the Magistrate Judge (ECF No. 13), adopts the report

and recommendation (ECF No. 11), and denies Plaintiffs’ motion for a temporary

restraining order and preliminary injunction (ECF No. 6). In this ruling, for the

reasons that follow, the Court GRANTS Defendants’ Motion to Dismiss (ECF No. 5)

and DISMISSES the Complaint (ECF No. 1).

                            STATEMENT OF FACTS

      Nearly fifteen years ago, Lucinda and Rick Krlich bid in an auction on a piece

of property in Hubbard, Ohio. Based on the facts alleged in the complaint, and taking
     Case: 4:20-cv-01190-JPC Doc #: 19 Filed: 01/07/21 2 of 16. PageID #: 421




them as true as the Court must at this stage of the proceedings, that bid sparked a

family feud that continues today—most immediately in the form of this lawsuit.

        A.    The Alleged Facts Underlying Plaintiffs’ Claim

        In 2007, Mary Clemente passed away in Hubbard, Ohio, a small city outside of

Youngstown on the Pennsylvania border. (Id., ¶¶ 14 & 16, PageID #5.) Plaintiffs bid

on real estate Mary Clemente owned adjacent to theirs. (Id., ¶ 16, PageID #5.) When

the Krliches bid on that property, they drew the ire of John Clemente, Jr., the

decedent’s nephew and former Hubbard fire chief.          (Id., ¶¶ 15–17, PageID #5.)

Specifically, the Krliches allege that after learning about the bid, John Clemente

threatened them to withdraw their bid, warning that if the sale went through the two

families would be “bitter enemies for life.” (Id., ¶ 17, PageID #5.) The Krliches

refused, and at the close of the auction they were the highest bidders. (Id., ¶ 18,

PageID #6.) But “title to the property did not pass to Plaintiffs as it should have,”

they allege. (Id.)

        As a result of their bid, the Krliches claim the Clemente family, along with

their friends and coworkers, “began a campaign” to “harass, intimidate, and terrorize”

them.    (Id., ¶ 19, PageID #6.)   Purportedly, they carried out this campaign by

“speeding down Plaintiffs’ street, honking their horns and revving their engines” and

“peeling out” whenever they were near the Krliches’ house, “driving their cars

onto . . . [and] discarding trash on” the Krliches’ lawn, and “swearing at” the Krliches

with impunity. (Id.) This incessant honking, screeching tires, and revving engines

occurs at “all hours of the day and night[.]” (Id., ¶ 21, PageID #6–7.) Moreover, the

Krliches allege that Hubbard councilmen, police officers, firefighters, township


                                           2
        Case: 4:20-cv-01190-JPC Doc #: 19 Filed: 01/07/21 3 of 16. PageID #: 422




officials, school bus drivers, and two relatives of a municipal court judge all join in.

(Id.)

         “Plaintiffs have recorded [sic] thousands of these incidents to the Hubbard

Police Department[.]” (Id., ¶ 22, PageID #7.) And the Krliches claim the police refuse

to investigate any of these complaints. (Id.) For example, in July 2019, Mr. Krlich

alleges he called the police dispatch center and requested a sergeant to come

investigate a “disturbance,” but was met with indifference:         the police “advised

KRLICH ‘the complaints that you fax into the police department are given a

complaint number and are entered into the matter-of-record but no after the fact

follow up is performed[.]” (Id., ¶ 23, PageID #7.) At that point, the report indicates

Mr. Krlich became “agitated” and berated the responding officer. (Id.)

         Although the Krliches admit the police conduct “spot checks” near their home,

since July 2019, the police have otherwise refused to respond to the Krliches’ calls.

(Id., ¶¶ 24–25, PageID #7.) They claim they are being singled out. (Id., ¶ 25, PageID

#7.) With this response from the police, the Krliches also complained to the City of

Hubbard and Mr. Villano (its law director). (Id., ¶¶ 30–33, PageID #8–9.)

         B.    Krlich I

         In 2017, the Krliches sued the City of Hubbard and its police chief at the time,

James Taafe, in federal court, raising claims under 42 U.S.C. § 1983 based on similar

factual allegations. See Krlich v. Taale, No. 4:17-cv-379 (“Krlich I”). In that case, the

Krliches asserted several claims, including: (1) a substantive due process violation of

quiet enjoyment of property; (2) an equal protection violation based on the

defendants’ “alleged refusal to investigate and/or prosecute hundreds of individuals”;


                                             3
     Case: 4:20-cv-01190-JPC Doc #: 19 Filed: 01/07/21 4 of 16. PageID #: 423




and (3) a claim under Monell v. Department of Social Services of New York, 436 U.S.

658 (1978), against the City of Hubbard for a “policy or custom” that ensured the

complaints of the Krliches would be ignored. See Krlich I, 2018 WL 4537196, at *2–5.

The Court granted judgment on the pleadings in favor of the defendants. See id.

at *8.

         C.    Plaintiffs’ Claim in This Case

         In this case, Plaintiffs assert a single claim against the City of Hubbard,

Mr. Villano, and Sgt. Fisher, alleging that they violated the Equal Protection Clause

and are liable under 42 U.S.C. § 1983. (ECF No. 1, ¶¶ 34–40, PageID #9.) Within

this single count, the Krliches accuse the City of (1) failing to investigate their

complaints, (2) failing to cite or warn “hundreds of perpetrators” who have violated

city ordinances, and (3) accuse Mr. Villano and Sgt. Fisher of “directly participating”

in the harassment against them. (Id., ¶ 36, PageID #9–10.) Further, they allege that

all these actions amount to a pattern or practice of the City’s “malice, spite, and ill

will” toward them, on which they also base their Section 1983 claim. (Id., ¶ 40,

PageID #10.)     The Krliches seek an injunction, actual damages, and fees. (Id.,

¶¶ A–C, PageID #10–11.) Defendants move to dismiss this action.

                                     ANALYSIS

         At the motion to dismiss stage, a complaint must “contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007)). A complaint “states a claim for relief that is plausible, when

measured against the elements” of the cause of action asserted. Darby v. Childvine,


                                           4
    Case: 4:20-cv-01190-JPC Doc #: 19 Filed: 01/07/21 5 of 16. PageID #: 424




Inc., 964 F.3d 440, 444 (6th Cir. 2020) (citing Binno v. American Bar Ass’n, 826 F.3d

338, 345–46 (6th Cir. 2016)). To meet Rule 8’s pleading standard, a complaint must

plead “factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.”      Iqbal, 556 U.S. at 678 (citing

Twombly, 550 U.S. at 556). To state a claim, a complaint must “raise a right to relief

above the speculative level” into the “realm of plausible liability.” Twombly, 550 U.S.

at 555.

      In assessing plausibility, the Court construes factual allegations in the

complaint in the light most favorable to the plaintiff, accepts the allegations of the

complaint as true, and draws all reasonable inferences in the plaintiff’s favor.

Wilburn v. United States, 616 F. App’x 848, 852 (6th Cir. 2015). In reviewing a motion

to dismiss, the Court distinguishes between “well-pled factual allegations,” which it

must treat as true, and “naked assertions,” which it need not. Iqbal, 556 U.S. at 628

(“Nor does a complaint suffice if it tenders naked assertions devoid of further factual

enhancement.”) (cleaned up). Nor does a court accept “[c]onclusory allegations or

legal conclusions masquerading as factual allegations[.]” Eidson v. Tennessee Dep’t

of Children’s Servs., 510 F.3d 631, 634 (6th Cir. 2007).

      A complaint must offer more than “labels and conclusions,” and “a formulaic

recitation of the elements of a cause of action will not do.” Iqbal, 556 U.S. at 678

(quoting Twombly, 550 U.S. at 570). This standard ensures that a plaintiff “does not

unlock the doors of discovery . . . armed with nothing more than conclusions.” Iqbal,

556 U.S. at 678–79. Against the backdrop of this familiar standard, the Court turns




                                           5
     Case: 4:20-cv-01190-JPC Doc #: 19 Filed: 01/07/21 6 of 16. PageID #: 425




to the various theories Plaintiffs assert under the single cause of action alleged. But

first Defendants raise a procedural defense to Plaintiffs’ claims based on Krlich I.

I.    Res Judicata

      “Res judicata ‘precludes parties from contesting matters that they have had a

full and fair opportunity to litigate.’” Arangure v. Whitaker, 911 F.3d 333, 337 (6th

Cir. 2018) (quoting Montana v. United States, 440 U.S. 147, 153 (1979)). In federal

cases, the “preclusive effect of a federal-court judgment is determined by federal

common law.” Taylor v. Sturgell, 553 U.S. 880, 891 (2008) (citing Semtek Int’l Inc. v.

Lockheed Martin Corp., 531 U.S. 497, 507–08 (2001)); Amos v. PPG Indus., Inc., 699

F.3d 448, 451 (6th Cir. 2012) (same). In short, “a right, question, or fact distinctly

put in issue, and directly determined by a court . . . cannot be disputed in a

subsequent suit between the same parties or their privies[.]” Southern Pac. R. Co. v.

United States, 168 U.S. 1 (1897).

      “There are two types of res judicata—issue preclusion and claim preclusion,”

the former of which applies here. Amos, 699 F.3d at 451 (citing Taylor, 553 U.S. at

892). Issue preclusion, also known as collateral estoppel, “precludes a party from

relitigating an issue actually decided in a prior case and necessary to the judgment.”

Lucky Brand Dungarees, Inc. v. Marcel Fashions Grp., Inc., 140 S. Ct. 1589, 1594

(2020). Therefore, the doctrine “bars ‘successive litigation of an issue of fact or law

actually litigated and resolved in a valid court determination essential to the prior

judgment,’ even if the issue recurs in the context of a different claim.” Taylor, 553

U.S. at 892 (quoting New Hampshire v. Maine, 532 U.S. 742, 748–49 (2001)). The

doctrine prevents “repetitive litigation of the same issue between the same parties[,]”


                                          6
     Case: 4:20-cv-01190-JPC Doc #: 19 Filed: 01/07/21 7 of 16. PageID #: 426




so that “if two parties actually litigated an issue in a prior case, and a court

necessarily decided the issue pursuant to entry of a final judgment, then the losing

party cannot relitigate the issue against the winner in a later case.” Amos, 699 F.3d

at 451. “Essentially, parties get one chance to litigate an issue of fact or law.” Pogue

v. Principal Life Ins. Co., 979 F.3d 534, 536 (6th Cir. 2020).

         I.A.   The Effect of Krlich I

         In Krlich I, Plaintiffs based their claim on the same type of conduct underlying

the allegations in this case: the defendants’ alleged “complicity and active pursuit in

a campaign to harass, intimidate, and terrorize” the Krliches. Krlich I, 2018 WL

4537196, at *1. As here, Plaintiffs premised their earlier action on the “Hubbard

Defendants’ alleged refusal to investigate and/or prosecute hundreds of individuals”

for harassing them and that despite reporting to the police, they were ignored. Id.

at *4.

         In granting judgment on the pleadings for the defendants, the Court in Krlich I

determined that the equal protection claim failed for two reasons.            First, the

complaint there alleged on its face that the police did respond and investigate, at least

at times. Id. Therefore, the allegations did not support the claim asserted. Second,

the claim failed “as a matter of law” because “there is no ‘constitutional, statutory, or

common law right that a private citizen has to require a public official to investigate

or prosecute a crime.’” Id. (citing White v. City of Toledo, 217 F. Supp. 2d 838, 839

(N.D. Ohio 2002)).

         The Court concludes that Krlich I has preclusive effect and bars Plaintiffs’

claim in this action. In Krlich I, the same plaintiffs asserted the same cause of action


                                             7
     Case: 4:20-cv-01190-JPC Doc #: 19 Filed: 01/07/21 8 of 16. PageID #: 427




they seek to litigate here—a single claim under Section 1983 against the City of

Hubbard and two of its officials, claiming violations of the equal protection clause.

Although the specific identities of those individuals do not line up neatly, res judicata

operates where an earlier action involved the same parties or their privies, and any

argument that the individual defendants in the two different cases lack privity with

the City of Hubbard has no merit.

      Further, in Krlich I the complaint alleged factual bases for the claim

substantially similar to those here: the defendants’ were complicit or engaged in “a

campaign to harass, intimidate, and terrorize” the Krliches, the defendants’ refused

“to investigate and/or prosecute hundreds of individuals” for the harassment, and

defendants maintained a practice or policy of ignoring the Krliches’ reports and

complaints. Krlich I, 2018 WL 4537196, at *1, *4. At bottom, in this case the Krliches

raise the same legal claim based on substantially similar underlying factual

allegations they previously had a full and fair opportunity to litigate—a classic case

of issue preclusion for which the doctrine is intended.

      I.B.   Allegations of Events Since 2017

      Plaintiffs maintain that, since their first suit, Defendants have persisted in

their harassment and increased its frequency and severity. For this reason, they

argue that numerous factual and substantive differences between this case and

Krlich I foreclose application of res judicata. The problem with this argument is that

the identity of the issue litigated in the previous suit determines whether issue

preclusion applies. See, e.g., Ohio Willow Wood Co. v. Alps S., LLC, 735 F.3d 1333,

1342 (Fed. Cir. 2013) (citations omitted) (applying preclusion to patent litigation


                                           8
     Case: 4:20-cv-01190-JPC Doc #: 19 Filed: 01/07/21 9 of 16. PageID #: 428




because “the patents use slightly different language to describe substantially the

same invention”). Where two lawsuits involve allegations based on the same or

substantially similar past events, preclusion doctrine treats the issues in the second

case as actually litigated and decided in the first, notwithstanding evidentiary

differences in the two cases, particularly where, as here, the cases apply the same

legal standards. See, e.g., Cincinnati Ins. Co. v. Beazer Homes Invs., LLC, 594 F.3d

441, 445 (6th Cir. 2010). This case involves the same claim raised under the same

legal standards at issue in Krlich I, applied in the same way, to facts that do not differ

in kind from those previously litigated.

      To try avoid the preclusive effect of Krlich I, Plaintiffs point to “Defendants’

new written policy precluding any investigation or follow-up on any of Plaintiffs’

complaints/reports to” the police. (ECF No. 12, PageID #358.) But the complaint

belies the existence of any such policy. (ECF No. 1, ¶ 39, PageID #10 (“[T]here is no

‘official’ City or County policy permitting this campaign against Plaintiff to

continue.”).) Construing the allegations most favorably in favor of Plaintiffs, as the

Court must, Plaintiffs’ argument on this point appears to rest on faxes the Krliches

send to the Hubbard police, which are not investigated to their liking. (See id., ¶¶ 22

& 23, PageID #7.) Such a practice is a far cry from a written policy that specifically

targets the Krliches or condones their harassment. Under preclusion doctrine, such

an allegation presents no material factual difference to Plaintiffs’ claim in Krlich I.

      In the end, even construing the allegations in the complaint most favorably in

Plaintiffs’ favor, the Krliches had a full and fair opportunity to litigate their claims




                                            9
      Case: 4:20-cv-01190-JPC Doc #: 19 Filed: 01/07/21 10 of 16. PageID #: 429




against the City of Hubbard in their earlier lawsuit. Any new facts alleged here do

not, in the Court’s view, differ materially to avoid application of res judicata.

II.     Plaintiffs’ Equal Protection Claim Under Section 1983

        Even if the Court agreed with Plaintiffs that the alleged facts occurring since

2017 suffice to avoid the preclusive effect of Krlich I, their claim fails on the merits,

regardless of the theory on which Plaintiffs attempt to proceed.

        II.A. Class-of-One Equal Protection Claim

        “[T]he Equal Protection Clause gives rise to a cause of action ‘for a class of

one.’” Klimik v. Kent Cnty. Sheriff’s Dep’t, 91 F. App’x 396, 400 (6th Cir. 2004) (citing

Village of Willowbrook v. Olech, 528 U.S. 562, 564 (2000) (per curiam)). “To succeed

on this type of claim, a plaintiff must allege either disparate treatment from similarly

situated individuals and that the government actors had no rational basis for the

difference” or that “the challenged government action was motivated by animus or

ill-will.” Paterek v. Village of Armada, 801 F.3d 630, 650 (6th Cir. 2015) (cleaned up);

see also Olech, 528 U.S. at 564. “Courts ‘generally view’ class-of-one claims with

skepticism given the potential to ‘provide a federal cause of action for review of almost

every executive and administrative decision made by state actors.’”          Shavers v.

Almont Twp., ___ F. App’x ___, No. 20-1291, 2020 WL 6156708, at *4 (6th Cir. Oct.

21, 2020) (cleaned up) (quoting Loesel v. City of Frankenmuth, 692 F.3d 452, 462 (6th

Cir. 2012)). Prevailing on this theory presents a “heavy burden” for plaintiffs. Loesel,

692 F.3d at 462.

        To succeed, the Krliches must not only identify similarly situated individuals

to whom they can be compared, but also “‘(1) refute every conceivable basis that might


                                           10
    Case: 4:20-cv-01190-JPC Doc #: 19 Filed: 01/07/21 11 of 16. PageID #: 430




support the government action, or (2) demonstrate that the challenged action was

motivated by animus or ill-will.’” Kesterson v. Kent State Univ., No. 5:16-CV-298,

2017 WL 995222, at *8 (N.D. Ohio Mar. 15, 2017) (quoting Benjamin v. Brachman,

246 F. App’x 905, 927 (6th Cir. 2007)). “The first element requires that the plaintiff

and the others who were treated differently were ‘similarly situated in all relevant

aspects.’” Johnson v. Morales, 946 F.3d 911, 939 (6th Cir. 2020) (White, J., writing for

the majority as to the class-of-one claim) (citing EJS Props., LLC v. City of Toledo,

698 F.3d 845, 865 (6th Cir. 2012)).

        Even at the pleading stage, Plaintiffs fail to allege facts that meet this

standard. First, the Krliches fail to identify a Hubbard resident who is similarly

situated to them in relevant respects. They certainly try, alleging on information and

belief that the police “do not refuse” to investigate other residents’ “calls, reports, or

complaints” and then cite to a police report related to someone who “nearly hit the

caller’s dog” on a dirtbike. (ECF No. 1, ¶¶ 25–27, PageID #7–8.) On the face of it,

this comparison suffers from deep flaws.         For example, danger to persons or

companion animals differs than the nuisances and property damage of which the

Krliches complain. And complaints about ongoing events differ from reports after the

fact.

        But assuming that this comparison were “similarly situated in all relevant

aspects” to the Krliches, Plaintiffs fail to allege facts that make the second component

of the claim plausible—that that the City lacks any rational basis or demonstrates

animus or ill-will. Here, Plaintiffs offer little more than legal conclusions, which the




                                           11
    Case: 4:20-cv-01190-JPC Doc #: 19 Filed: 01/07/21 12 of 16. PageID #: 431




Court does not credit on a motion to dismiss. For these reasons, Plaintiffs’ class-of-

one claim fails to state a claim that survives a motion to dismiss.

      II.B. Plaintiffs’ Additional Theories

      Beyond the fundamental merits of their equal protection claim, Plaintiffs’

complaint and briefing appears to argue various additional theories, particularly

against Mr. Villano and Sgt. Fisher, each of whom the City of Hubbard employs, in

their official and individual capacities. Each lacks merit as well.

             II.B.1. Failure to Train

      To assert a failure-to-train claim, a plaintiff “must point to a specific action of

each individual supervisor” because Section 1983 liability must be predicated on

something more than respondeat superior liability. Phillips v. Roane Cnty., 534 F.3d

531, 543–44 (6th Cir. 2008) (quotation omitted) (citing Shehee v. Luttrell, 199 F.3d

295, 300 (6th Cir. 1999)). Such a claim requires allegations of both (1) a deprivation

of a right the Constitution or laws of the United States secure, and (2) that a person

acting under the color of state law caused that deprivation. See Christy v. Randlett,

932 F.2d 502, 504 (6th Cir. 1991). “The inadequacy of police training may serve as

the basis for § 1983 only when the failure to train amounts to deliberate indifference

to the rights of persons with whom the police come into contact.” City of Canton v.

Harris, 489 U.S. 378, 388 (1989). To state a Section 1983 claim on such a theory, the

Krliches “must establish that the inadequate training was the moving force behind

the violation of [their] constitutional rights.” Amerson v. Waterford Twp., 562 F.

App’x 484, 491 (6th Cir. 2014) (citing Polk Cnty. v. Dodson, 454 U.S. 312, 326 (1981)).




                                          12
    Case: 4:20-cv-01190-JPC Doc #: 19 Filed: 01/07/21 13 of 16. PageID #: 432




      Here, Plaintiffs allege no facts that support a claim for failure to train. Nor do

any of their allegations, construed in the Krliches’ favor, give rise to an inference of

deliberate indifference, prior unconstitutional action, or a failure by anyone the City

employs, let alone by Mr. Villano or Sgt. Fisher, to take corrective measures in the

face of prior constitutional violations.     Instead, the Krliches make conclusory

allegations, including that “there is an obvious need for Hubbard to train, supervise,

and discipline its police officers” and that both Mr. Villano and Sgt. Fisher “have

exhibited a deliberate indifference to Plaintiffs’ plight.” (ECF No. 1, PageID #8–9.)

These allegations flatly assert that “the police officers and police chief [are required]

to undergo training,” which the City of Hubbard fails to provide “despite the obvious

need” for it. (Id., PageID #9.)

      These sorts of conclusory allegations are precisely the type the Court does not

accept under the governing Rule 8 standard, and they are legally insufficient to

survive a motion to dismiss. See Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at

555) (“[T]he tenet that a court must accept a complaint's allegations as true is

inapplicable to threadbare recitals of a cause of action's elements, supported by mere

conclusory statements.”). Moreover, in a Section 1983 action, a defendant is “only

liable for his or her own misconduct.” Iqbal, 556 U.S. at 677. Simply “lumping all

the defendants together in each claim and providing no factual basis to distinguish

their conduct” is insufficient “to satisfy [the] minimum standard that a complaint give

each defendant fair notice of what the plaintiffs claim is and the ground upon which

it rests[.]” Marcilis v. Township of Redford, 693 F.3d 589, 596 (6th Cir. 2012).




                                           13
    Case: 4:20-cv-01190-JPC Doc #: 19 Filed: 01/07/21 14 of 16. PageID #: 433




             II.B.2. Immunity

      Defendants maintain that Mr. Villano and Sgt. Fisher are entitled to immunity

against Plaintiffs’ claim by virtue of their positions with the City of Hubbard at the

relevant times. Additionally, Defendants argue that Plaintiffs waived the issue by

failing to respond to the argument in briefing. See, e.g., Humphrey v. United States

Attorney Gen.’s Office, 279 F. App’x 328, 331 (6th Cir. 2008) (citations omitted).

Between the waiver and Plaintiffs’ failure to state a constitutional violation, the

Court declines to address the issue further.

             II.B.3. Claims Against Mr. Villano and Sgt. Fisher in Their
                     Official Capacities

      That leaves Plaintiffs’ official-capacity claims against Mr. Villano and

Sgt. Fisher. Claims against these defendants in their official capacities amount to a

claim against the City. See, e.g., Kentucky v. Graham, 473 U.S. 159, 165–66 (1985).

In other words, “a suit against a state official in his or her official capacity is not a

suit against the official but rather is a suit against the official’s office.” Will v.

Michigan Dep’t of State Police, 491 U.S. 58, 71 (1989); see also Doe v. Claiborne Cnty.,

103 F.3d 495, 509 (6th Cir. 1996). As a result, “there is no longer a need to bring

official-capacity claims against local government officials.” Graham, 473 U.S. at 167

n.14. Accordingly, the Court dismisses Plaintiffs’ official-capacity claims against

Mr. Villano and Sgt. Fisher.

             II.B.4. Monell Claim

      Finally, Plaintiffs seek to hold the City of Hubbard liable based on their claims

of its alleged unconstitutional policies or customs. In Krlich I, the Court granted



                                           14
       Case: 4:20-cv-01190-JPC Doc #: 19 Filed: 01/07/21 15 of 16. PageID #: 434




judgment on the pleadings in favor of the defendants on a Monell claim, reasoning

that there could be no municipal liability under Section 1983 in the absence of a

constitutional violation. Krlich I, 2018 WL 4537196, at *5.

         Even if some aspect of Plaintiffs’ claim survives the bar of preclusion doctrine,

the same reasoning applies here. That is, because Plaintiffs have failed to state a

claim for a constitutional violation by an individual acting under the color of law, they

cannot maintain a Monell claim against the City. Moreover, as stated above, the

Krliches disclaim the existence of a written policy pursuant to which the City of

Hubbard may be liable, even if there were a constitutional violation. Although “a

pervasive custom or practice, of which the city lawmakers know or should know,” may

support a claim under Monell, see Meyers v. City of Cincinnati, 14 F.3d 1115, 1120

(6th Cir. 1994), Plaintiffs give such scant argument to proceeding on such a theory

(ECF No. 12, PageID #366–67) that they have waived it, see Humphrey, 279 F. App’x

at 331 (“[I]ssues referred to in a perfunctory manner without developed

argumentation are deemed waived.”).

III.     Leave to Amend

         One procedural matter remains to address. In the final paragraph of their

opposition to Defendants’ motion to dismiss, Plaintiffs seek leave to amend their

complaint. In its entirety, Plaintiffs’ request for leave to amend consists of the

following:

         Plaintiffs respectfully request that the Court deny Defendants’ Motion
         to Dismiss, and, in the event the Court finds Plaintiffs’ Complaint to
         lack sufficient facts or detail to state an Equal Protection claim, that the
         Court grant them leave to file an Amended Complaint to more
         completely state their claims.


                                             15
    Case: 4:20-cv-01190-JPC Doc #: 19 Filed: 01/07/21 16 of 16. PageID #: 435




(ECF No. 12, PageID #368.) Plaintiffs do not attach a proposed amendment or

otherwise indicate what allegations they might seek to add.

      Although Rule 15 generally directs a court to give leave to amend freely,

Fed. R. Civ. P. 15(a)(2), perfunctory amendment requests at the end of a brief without

citation to case law or even the rule are inadequate. See Davis v. Echo Valley Condo.

Ass’n, 945 F.3d 483, 496 (6th Cir. 2019). In any event, on the totality of the record

and the arguments, the Court determines that any proposed amendment would likely

prove futile.

                                  CONCLUSION

      For all the foregoing reasons above, the Court GRANTS Defendants’ Motion

to Dismiss (ECF No. 5), DISMISSES the Complaint (ECF No. 1), and DIRECTS the

Clerk to enter judgment accordingly.

      SO ORDERED.

Dated: January 7, 2021




                                       J. Philip Calabrese
                                       United States District Judge
                                       Northern District of Ohio




                                         16
